


COBALT EMPLOYMENT AGREEMENT

    THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of January 14, 2000,
by and between The Cobalt Group, Inc. ("Company"), and Kevin Distelhorst, a
resident of the State of Ohio (the "Employee").

    Company and the Employee agree as follows:

ARTICLE 1.
Purpose

    The purpose of this Agreement is to describe the terms and conditions of
employment applicable to the Employee and to describe the severance benefits
available to the Employee in the event of termination.

ARTICLE 2.
Employment; Duties

    2.1   Employment. Company employs the Employee as Director, National
Accounts, and the Employee accepts such employment, upon the terms and
conditions of this Agreement.

    2.2   Duties. The duties to be performed by the Employee under this
Agreement are such duties as are normally performed by a Director, National
Accounts and those additional duties that Company's chief executive officer (or
his delegate) may reasonably prescribe from time to time. In addition, Company
reserves the right to reassign Employee to another position and to change the
reporting structure that applies to Employee.

    2.3   Hours and Commitment. During the Term of this Agreement (as defined
below), the Employee agrees to devote his full attention and working time to the
business and affairs of Company (except for vacations and reasonable periods of
illness or incapacity) and to use his best efforts to perform faithfully and
efficiently such duties under this Agreement. Company's chief executive officer
(or his delegate) may permit the Employee to take on specific employment in
addition to employment at Company if the chief executive officer determines that
such additional employment will not adversely affect the Employee's ability to
perform his duties for Company and executes a specific waiver for a limited
period of time in writing.

ARTICLE 3.
Term of Agreement

    This Agreement begins on the date of this Agreement and ends as provided in
Article 6 (the "Term").

ARTICLE 4.
Compensation

    4.1   Base Salary. For services rendered by the Employee under this
Agreement, Company agrees to pay to the Employee, and the Employee agrees to
accept, a base salary ("Base Salary") of $100,000. Company shall pay the
Employee's Base Salary in installments not less frequently than monthly, less
all amounts required by law to be withheld, deducted or collected, in accordance
with Company's normal payroll policies for similarly situated employees, as such
policies may be changed from time to time.

    4.2   Optional Increases. Company may from time to time increase the
Employee's Base Salary, and the term "Base Salary" as used in this Agreement
shall refer to the Base Salary as so increased.

    4.3   Bonus Plan. In addition to the Base Salary, the Employee will be
eligible to participate in a bonus plan, such plan to be instituted by the
Company during Employee's employment. This bonus

1

--------------------------------------------------------------------------------

plan will provide Employee with the potential to earn up to twenty (20) percent
of his base salary in bonus compensation.

    4.4   Stock Options. In addition to the Base Salary, upon commencement of
employment pursuant to this Agreement, the Employee shall be granted options to
acquire 10,000 shares of common stock of the Company pursuant to The Cobalt
Group, Inc. 1995 Stock Option Plan (the "Options"). The Options shall vest over
a four year period and be subject to such further terms and conditions as set
forth in this Agreement and in the stock option agreement attached hereto as
Exhibit A.

ARTICLE 5.
Other Benefits

    5.1   Savings and Retirement Plans. The Employee shall be entitled to
participate in all savings and retirement plans or programs applicable to other
similarly situated employees of Company.

    5.2   Welfare Benefits. The Employee and his family shall be eligible for
participation in, and shall receive all benefits under, welfare benefit plans,
practices, policies, and programs provided by Company to other similarly
situated employees of Company. These may, but will not necessarily include
medical and dental insurance, long-term disability insurance, group life
insurance plans and programs.

    5.3   Fringe Benefits. The Employee shall be entitled to fringe benefits
applicable to other similarly situated employees of Company.

    5.4   Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable employment-related expenses incurred by the
Employee upon Company's receipt of accountings in accordance with practices,
policies, and procedures applicable to similarly situated employees of Company.

    5.5   Vacation and Sick Leave. The Employee shall be entitled to three
(3) weeks of paid vacation and sick leave in accordance with the plans,
policies, and programs applicable to other similarly situated employees of
Company, including such increases in vacation and sick leave time as are
provided for under such plans, policies and programs. In calculating such
increases in vacation and sick leave time, the Employee shall be credited with
the Employee's period of employment with IntegraLink, LLC.

    5.6   Changes in Benefits. As any of the forgoing benefits are enhanced,
diminished, modified or eliminated for all other similarly situated employees,
the same changes shall apply to the Employee, with the exception of those
benefits provided for in Section 5.5, which shall not be diminished or
eliminated. Company may offer individual benefit arrangements where Company
believes it necessary to attract or retain key employees without having to
extend such individual arrangements to other executive employees.

ARTICLE 6.
Termination

    6.1   Termination of Employment. Employee's employment shall end on the
third anniversary of the date of this Agreement (the "Employment Period"),
provided, however, that the Employment Period may be extended for such
additional periods thereafter and on such terms as the Company and the Employee
may agree. The Employee's employment may be terminated by the Company at any
time for Cause (as defined below) or without Cause. The Employee's employment
may be terminated by the Employee at any time. The Employee shall provide
Company with at least 30 days advance notice in writing of Employee's intention
to terminate employment, unless Company agrees to waive the requirement.

2

--------------------------------------------------------------------------------

    6.2   Termination for Cause. Company may terminate the Employee's employment
at any time for Cause. For purposes of this Agreement, the term "Cause" shall
include: continued neglect or failure to perform the duties, functions and
responsibilities of his position, after written notice thereof, which notice
specifies the instance(s) of the Employee's neglect or failure to perform
satisfactorily; or willful misconduct by the Employee with respect to his duties
and obligations under this Agreement; unauthorized expenditure of Company's
funds without a plausible basis to believe such expenditure was authorized;
practices in contravention of the Company's stated policies; misappropriation of
Company's assets; any material breach by the Employee of any term or provision
of this Agreement that Employee fails to cure within 10 days after written
notice thereof; any act or action of the Employee during the Term of the
Agreement involving embezzlement, dishonesty related to Company or Company's
business, or habitual use of alcohol or drugs; conviction of any felony; or any
similar or related act or failure to act by the Employee. Upon termination for
Cause, the Employee shall not be entitled to payment of any compensation other
than Base Salary and accrued benefits under this Agreement earned up to the date
of such termination.

    6.3   Termination without Cause. Company may terminate the Employee's
employment at any time without Cause. Termination without Cause shall include,
but not be limited to, the following: (i) the termination of Employee's
employment by the Company after Employee's refusal to agree to the Company's
request to relocate or spend a substantial and continuous portion of his time at
a location more than thirty (30) miles from the Company's present Columbus
location, or (ii) the election by the Employee to terminate his employment upon
the Company's institution of a substantial dimunition in Employee's
responsibilities or authority. The Employee acknowledges that Employee's
employment may require intensive travel during limited periods of time. In the
event of any such termination, the Employee shall be entitled to receive from
Company the following, payable in accordance with the normal payroll practices
of Company for similarly situated employees, including deductions, withholdings,
and collections as required by law:

    6.3.1  His Base Salary, at the rate in effect as of the termination date,
payable in accordance with Section 4.1 above, for the remaining time in the
Employment Period.

    6.3.2  An amount equal to the premiums that Employee would be required to
pay if Employee elected to continue Employee-only medical and dental coverage
under Company's medical and dental plans pursuant to section 4980B of the
Internal Revenue Code ("COBRA") for the remaining time in the Employment Period
or the period in which COBRA benefits are available, whichever period is longer.
Company may pay such amounts in a lump sum upon termination or in monthly
installments.

    6.3.3  To the extent permitted under any group insurance policy providing
such benefits to the Employee, the Employee shall be entitled to convert
coverage for long term disability insurance and group term life insurance to an
individual policy of insurance.

    6.3.4  Accrued unused vacation leave up to the maximum permitted by
Company's vacation policy shall be paid to the Employee upon termination of
employment at the rate of annual salary in effect on the date of termination of
employment.

    6.3.5  Any amount payable pursuant to this Section 6.3, together with any
compensation pursuant to Article 4 that is payable for services rendered through
the effective date of termination, shall constitute the sole obligation of
Company payable with respect to the termination of the Employee as provided in
this Section 6.3. The Employee shall not be required to mitigate the amount of
any payment provided for in this Section 6.3 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in Section 6.3 be
reduced by any compensation earned by the Employee as a result of employment by
another company, self-employment or otherwise.

3

--------------------------------------------------------------------------------

    6.4   Protected Information.

    6.4.1  Covenant. Either during or after expiration of the Employment Period,
the Employee shall not, directly or indirectly, divulge, furnish or make
accessible to any person, firm, corporation, association or other entity, or use
in any manner, any Protected Information (as defined below), or cause any
Protected Information to enter the public domain, except as may be required in
the regular course of the Employee's employment by the Company.

    6.4.2  Access to Protected Information. The Company has advised the Employee
and the Employee has acknowledged that it is the policy of the Company to
maintain as secret and confidential all Protected Information, and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. The Employee acknowledges that he will acquire Protected
Information with respect to the Company, which information is a valuable,
special, and unique asset of the Company's business and operations, and that
disclosure of such Protected Information would cause irreparable damage to the
Company.

    6.4.3  Employee-Created Protected Information. The Employee agrees to
promptly disclose to the Company all Protected Information developed in whole or
in part by the Employee during his employment with the Company and which relates
to the Company's business. Such Protected Information is, and shall remain, the
exclusive property of the Company. All writings created during the Employee's
employment with the Company (excluding writings unrelated to the Company's
business) are considered to be "works-for-hire" for the benefit of the Company,
and the Company shall own all rights in such writings. Washington law requires
the following notice to be given to the Employee:

This Agreement does not require the Employee to assign to the Company any
invention by the Employee for which no equipment, supplies, facility or trade
secret information of the Company was used and which was developed entirely on
the Employee's own time unless the invention related (i) directly to the
Company's business, or (ii) to the Company's actual or demonstrably anticipated
research or development, or (iii) the development results from any work
performed by the Employee for the Company.

    6.4.4  Return of Confidential Records. All forms of information and all
physical property made or compiled by the Employee prior to or during the
Employment Period containing or relating in any way to Protected Information
shall be the Company's exclusive property. All such materials and any copies
thereof shall be held by the Employee in trust solely for the benefit of the
Company and shall be delivered to the Company upon expiration of the Employment
Period, or at any other time upon the Company's request.

    6.4.5  Protected Information. "Protected Information" means trade secrets,
confidential and propriety business information of the Company, any information
of the Company other than information which has entered the public domain
(unless the Employee caused such information to enter the public domain) and all
valuable and unique information and techniques acquired, developed or used by
the Company relating to its business, operations, employees, customers and
suppliers, which give the Company a competitive advantage over those who do not
know the information and techniques and which are protected by the Company from
unauthorized disclosure, including but not limited to, customer lists (including
potential customers), sources of supply, processes, patented or proprietary
technologies, plans, materials, pricing information, internal memoranda,
marketing plans, internal policies, and products and services which may be
developed from time to time by the Company and its agents or employees.

    6.5   Non-Competition.

    6.5.1  Covenant. The Employee agrees that, while Employee is employed by the
Company (or the expiration of Company's obligations under Section 6.3, if
longer) and for a period of two years

4

--------------------------------------------------------------------------------

thereafter, he will not (i) directly or indirectly, in any capacity, engage or
participate in, or become employed by or render advisory or consulting or other
services in connection with any Prohibited Business, as defined below, or
(ii) make any financial investment, whether in the form of equity or debt, or
own any interest, directly or indirectly, in any Prohibited Business.

    6.5.2  Exception. Nothing in this Section 6.5 shall restrict the Employee
from making any investment in any company whose stock is listed on a national
securities exchange or actively traded in the over-the-counter market; provided
that (i) such investment does not give the Employee the right or ability to
control or influence the policy decisions of any Prohibited Business, and
(ii) such investment does not create a material conflict of interest between the
Employee's duties hereunder and the Employee's interest in such investment.

    6.5.3  Prohibited Business. "Prohibited Business" means any business entity
providing data collection from automotive retailer systems or whose activities
or products are directly and substantially competitive with those of the Company
and which has contact, or seeks to establish contact (including without
limitation by making or soliciting sales or submitting bids), with any business
or governmental entity in North America that is, at any time, a customer of the
Company.

    6.6   Non-Interference with Employment Relationships. The Employee agrees
that during the Employment Period and for a period of two years after the
expiration of the Agreement, he will not (i) directly or indirectly solicit,
induce, or encourage any employee of the Company to leave his or her employment
with the Company or interfere with any employment relationship between the
Company and any of its employees, or (ii) hire or encourage or assist any other
person to hire any person who has been an employee of the Company within the
previous six months.

    6.7   Disclosure of Business Opportunities. The Employee agrees to promptly
and fully disclose to the Company, and not to divert to his own use or benefit
or the use or benefit of others, any business opportunities involving any
existing or prospective line of business of the Company.

    6.8   Survival of Undertakings and Injunctive Relief.

    6.8.1  Survival. The provisions of Sections 6.4, 6.5, 6.6, and 6.7 shall
survive the expiration of the Agreement, irrespective of the reasons therefor.
In the event of any such violation of Sections 6.4, 6.5, 6.6, and 6.7, the
Employee further agrees that the time periods set forth in such sections shall
be extended by the period of such violation.

    6.8.2  Injunctive Relief. The Employee acknowledges and agrees that the
restrictions imposed upon him by Sections 6.4, 6.5, 6.6, and 6.7 and the purpose
of such restrictions are reasonable and are designed to protect the Protected
Information and the continued success of the Company without unduly restricting
the Employee's future employment by others. Furthermore, the Employee
acknowledges that, in view of the Protected Information which the Employee has
or will acquire or has or will have access to, and in view of the necessity of
the restrictions contained in Sections 6.4, 6.5, 6.6, and 6.7, any violation of
any provision of Sections 6.4, 6.5, 6.6, and 6.7 hereof would cause irreparable
injury to the Company with respect to the resulting disruption in their
operations. By reason of the foregoing, the Employee consents and agrees that if
the Employee violates any of the provisions of Sections 6.4, 6.5, 6.6, and 6.7,
the Company shall be entitled, in addition to any other remedies that it may
have, including money damages, to an injunction to be issued by a court of
competent jurisdiction, restraining the Employee from committing or continuing
any violation of such sections of this Agreement.

    6.9   References to the Company. All references to the Company in this
Article 6 shall be deemed to include any predecessor, subsidiary, parent,
successor in interest, or other affiliate of the Company.

    6.10   Notice of Termination. Any purported termination of the Employee's
employment by Company or by the Employee shall be communicated by written Notice
of Termination to the other

5

--------------------------------------------------------------------------------

party hereto in accordance with Section 7.5. "Notice of Termination" shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated.

    6.11   Date of Termination. "Date of Termination" shall mean the following:

    6.11.1  If the Employee's employment is terminated by Company for any
reason, the date specified in the Notice of Termination.

    6.11.2  In the case of a termination by the Employee, the date specified in
the Notice of Termination but not less than thirty (30) nor more than sixty
(60) days from the date such Notice of Termination is given.

ARTICLE 7.
Miscellaneous

    7.1   Assignment, Successors. Company may freely assign its rights and
obligations under this Agreement to a successor of Company's business, without
the prior written consent of the Employee. This Agreement shall be binding upon
and inure to the benefit of the Employee and the Employee's estate and Company
and any assignee of or successor to Company.

    7.2   Nonalienation of Benefits. Benefits payable under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Employee, and any such attempt to dispose of any right to benefits payable under
this Agreement shall be void.

    7.3   Severability. If all or any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid. Any paragraph or part of a paragraph so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such paragraph or part of a paragraph to
the fullest extent possible while remaining lawful and valid.

    7.4   Amendment and Waiver. This Agreement shall not be altered, amended or
modified except by written instrument executed by Company and the Employee. A
waiver of any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any other term, covenant, agreement or condition,
and any waiver of any default in any such term, covenant, agreement or condition
shall not be deemed a waiver of any later default thereof or of any other term,
covenant, agreement or condition.

    7.5   Notices. All notices and other communications hereunder shall be in
writing and either hand delivered or delivered by overnight courier or first
class registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

    If to the Employee:            

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

    If to Company:   The Cobalt Group, Inc.
2200 First Avenue South
Seattle, Washington 98134
Attn: Chief Executive Officer

6

--------------------------------------------------------------------------------

Company or the Employee may from time to time designate a new address by notice
given in accordance with this section. Notice and communications shall be
effective when actually received by the addressee.

    7.6   Applicable Law. The provisions of this Agreement shall be interpreted
and construed in accordance with the laws of the State of Washington, without
regard to its choice of law principles.

    7.7   Effect on Other Agreements. This Agreement shall supersede all prior
agreements, promises, and representations regarding employment by Company and
severance or other payments contingent upon termination of employment.

    7.8   Counterpart Originals. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

    7.9   Entire Agreement. This Agreement forms the entire agreement between
the parties hereto with respect to any severance payment and with respect to the
subject matter contained in this Agreement.

    Executed as of the date first written above.

Company:   Employee:
By:
 
/s/ JOHN W.P. HOLT   
 
/s/ KEVIN DISTELHORST       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Chief Executive Officer   Kevin Distelhorst


7

--------------------------------------------------------------------------------
